Title: From Alexander Hamilton to Benjamin Lincoln, 2 May 1792
From: Hamilton, Alexander
To: Lincoln, Benjamin



Sir
Treasury Department May 2d 1792

In my letter of the 22d of march I communicated my desire, that you would pay weekly into the Boston branch of the Bank of the united States, the monies arising in Your office, which it was my intention to have passed immediately to the credit of the Treasurer of the united States. I find it necessary to observe however, that the public service will require Your retaining a sufficiency to defray the weekly and in general the contingent expences and disbursements to be made by Yourself; particularly a sum adequate to the discharge of Bounties & Drawbacks. You will therefore keep in Your command the requisite monies, and you will open an account with the Branch Bank in the quality of a depositor. The sums to fall due for drawbacks and Bounties, are to be noted regularly in your weekly returns.
I am with great consideration   Sir   Your obedt. Servt.
A Hamilton
Benjamin Lincoln Esqr.
Collector Boston
